DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 6, 9, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 14-15 of claim 2, the Applicant recites “the other portion of the first wire passing through the drum-shaped third core”. However, this limitation is inconsistent with the drawings of the instant specification as the element is actually “the other portion of the second wire” that passes through the third core, thus rendering the claims vague and indefinite. The Examiner construes that the other portion of the second wire passes through the third core.
Claim 9 recites the limitation "the other end" in numerous instances. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Frederick US Patent 5,195,232 in view of Gu et al. US Patent 5,838,215.
As per claims 1-10, Frederick discloses in related Fig. 2 and Fig. 5 a filter device comprising:
as per claims 1 and 5, an inductor device comprising first to third cores (Fig. 5, “first” core of common mode inductor 52, “second” core of top inductor 58, “third” core of bottom inductor 58) and first and second wires (Fig. 5, top and bottom lines respectively of the differential line), wherein the first core, a portion of the first wire passing through the first core, and a portion of the second wire passing through the first core and provided as a first inductor (related Fig. 2 and Fig. 5; As shown, a portion of the first wire and the second wire pass through a center of the core of the common mode inductor (i.e. “first inductor”).), a second inductor (Fig. 5, top inductor 58), and a third inductor (Fig. 5, bottom inductor 58);
as per claim 2 and 6, wherein the first core is drum-shaped (related Fig. 2; As shown, the common mode inductor is drum-shaped.), the portion of the first wire passing through the drum-shaped first core is wound on the drum-shaped first core a first number of turns by passing through a hole of the drum-shaped first core (related Fig. 2; As shown, the first wire is wound a plurality of times around the core by passing through a center hole there-through.), the portion of the second wire passing through the drum-shaped first core is wound on the drum-shaped first core a second number of turns by passing through the hole of the drum-shaped first core (related Fig. 2; As shown, the second wire is wound a plurality of times around the core by passing through the center hole there-through.),
as per claims 3 and 7, a separator (related Fig. 2, center hole) that is located between the portion of the first wire passing through the first core and the portion of the second wire passing through the first core (related Fig. 2; As shown, the center hole of the core is disposed between the left and right portions of the corresponding “first and second” wires.);
as per claims 4 and 8, wherein the first inductor comprises a common mode inductor (Fig. 5; The “first inductor” is a common mode inductor.), and each of the second inductor and the third inductor comprises a differential mode inductor (Fig. 5; As stated, the inductors 58 are differential mode inductors.);
as per claim 5, a capacitor (Fig. 5, three capacitors that are connected to corresponding right ends of the inductors 58) comprising at least one capacitor (Fig. 5, capacitor connected directly to the right ends of the inductors 58) connected to the first wire and the second wire in parallel;
as per claim 9, wherein the capacitor is connected, in parallel, to a pair of the first wire and second wire at other ends of the second and third inductor (Fig. 5; The capacitor is connected in parallel between the right end of the top inductor 58 and the right end of the bottom inductor 58.); and
as per claim 10, wherein the capacitor comprises first to third capacitors (Fig. 5, “first” capacitor corresponding to the “at least one capacitor”; “second and third capacitors” corresponding to the capacitors connected in series), wherein the first capacitor is connected to the second capacitor and the third capacitor in parallel, and the second capacitor and the third capacitor are connected in series (Fig. 5; The “first” capacitor is connected in parallel to the two capacitors connected in series.).
However, Frederick does not disclose the second core and another portion of the first wire passing through the second core are provided as the second inductor, and the third core and another portion of the second wire passing through the third core are provided as the third inductor.
Gu et al. exemplarily discloses in Fig. 5 an inductor comprising a winding 504 disposed around a core 502. Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced each of the generic inductors 58 of Frederick with the specific inductor of Gu et al. as being obvious art substitutions of equivalents.
As an obvious consequence of the modification, the combination would have necessarily included: as per claims 1 and 5, the second core and another portion of the first wire passing through the second core are provided as the second inductor (In the resultant circuit, the winding of Gu et al., which is “another portion” of the top line of the differential line of Frederick, is wrapped around the core thereof, thus necessarily at least partially passes through a center of the core and forms “the second inductor”.), and the third core and another portion of the second wire passing through the third core are provided as the third inductor (In the resultant circuit, the winding of Gu et al., which is “another portion” of the bottom line of the differential line of Frederick, is wrapped around the core thereof, thus necessarily at least partially passes through a center of the core and forms “the third inductor”.); and as per claim 2, wherein the second and third cores are drum-shaped (Fig. 5 of Gu et al.; The core is shaped as a “drum”.), the other portion of the first wire passing through the drum-shaped second core is wound on the drum-shaped second core a second number of turns by passing through the hole of the drum-shaped second core, and the other portion of the second wire passing through the drum-shaped third core is wound on the drum-shaped third core a second number of turns by passing through the hole of the drum-shaped second core (In the resultant circuit, each of the respective portions of the “first and second” wire passing through the corresponding cores passes through a center hole thereof a number of turns.).
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Omae et al. US 2014/0300304, Frederick US Patent 5,195,232, and Gu et al. US Patent 5,838,215.
As per claims 11-16, Omae et al. discloses in Fig. 1 a steering system (e.g. driver apparatus 100) comprising: a power supply module (e.g. battery 14); a filter (e.g. EMI filter 27) filtering an output of the power supply module (EMI filter 27 filters an output from power source connector 16.); and a steering control module (e.g. electric motor 11, speed reducer 13, handwheel 10) comprising a steering motor power supply generating assistant steering force (e.g. electric motor 11; As stated in Paragraph 20, motor 11 outputs auxiliary torque to a handwheel 10.) by converting the output of the power supply module, filtered in response to a steering motor control signal (e.g. torque sensor 15), and controlling a steering motor (e.g. handwheel 10) using the assistant steering force (e.g. speed reducer 13).
However, Omae et al. does not disclose the filter comprising the limitations recited therein which are the same limitations as recited in claims 5-10 above.
The combination of Frederick in view of Gu et al. discloses the filter comprising the limitations recited therein (The limitations recited in claim 11 pertaining to the filter are the same the limitations in claim 5 and thus not repeated for the sake of brevity. See above claim 5 for a description.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have replaced the generic EMI filter of Omae et al. with the specific combination filter of Frederick in view of Gu et al. as being an obvious art substitution of equivalence. As an obvious consequence of the modification, the combination would have necessarily included: the filter comprising the limitations recited therein which are the same limitations as recited in claims 5-10 above.
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843